














Resignation Letter

To the Board of Directors




August 9, 2008




Dear Board Members and Mr. Chairman,







I am sorry to declare that I have decided to resign as from the director
position of American Unity Investment, Inc. FL because of my personal reasons.
This resignation is effective Aug. 9, 2008 Beijing Time.










Sincerely,




/s/Lisa Pang

Lisa Pang




 













           ____________________________

Robert Goodman










This letter will be signed in 2 original copies and both will be treated as
originals.



